Cite as 2016 Ark. 217


                   SUPREME COURT OF ARKANSAS.
                                        No.   CV-15-962


SHAWN WHITESIDE                                  Opinion Delivered May 19, 2016
                                APPELLANT
                                                 PRO SE APPEAL FROM THE LINCOLN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 40CV-15-50]
ARKANSAS PAROLE BOARD
                     APPELLEE HONORABLE JODI RAINES
                              DENNIS, JUDGE

                                                 AFFIRMED.

                                      PER CURIAM


        Appellant Shawn Whiteside is an inmate incarcerated in the Arkansas Department of

 Correction (ADC). Whiteside filed a petition in the Lincoln County Circuit Court that

 sought judicial review of a decision by the Arkansas Parole Board (Parole Board). The

 circuit court dismissed the petition and counted it as a “strike” under Arkansas Code

 Annotated section 16-68-607 (Repl. 2005). The court found that Whiteside failed to state

 a claim on which relief could be granted in that Arkansas Code Annotated section 25-15-

 212(a) does not allow actions by persons incarcerated in the ADC and Whiteside had failed

 to demonstrate the requisite liberty interest in order to raise a due-process exception.

 Whiteside appeals the order, and he contends that he established a liberty interest to support

 his claim.

        In his petition for review, Whiteside alleged that the Parole Board considered him

 for parole and made a final decision declining to grant a transfer to the Department of

 Community Correction (DCC). He attached a copy of a document in support of that
                                     Cite as 2016 Ark. 217

claim, a “Record of Release Consideration,” reflecting a hearing on May 24, 2015, and the

denial of a request for reconsideration. Whiteside alleged deprivation of a conditional liberty

interest in that the controlling statutes did not allow the ADC discretion in deferring a

transfer for the offenses for which he was incarcerated.

       The Arkansas Administrative Procedure Act (APA) provides as follows:

       In cases of adjudication, any person, except an inmate under sentence to the custody
       of the Department of Correction, who considers himself or herself injured in his or
       her person, business, or property by final agency action shall be entitled to judicial
       review of the action under this subchapter. Nothing in this section shall be construed
       to limit other means of review provided by law.

Ark. Code Ann. § 25-15-212(a) (Repl. 2014). Under the APA, judicial review is therefore

generally not available to an inmate, but, in Clinton v. Bonds, 306 Ark. 554, 816 S.W.2d 169

(1991), this court held that the APA was unconstitutional to the extent that it deprived

inmates of review of a constitutional question, and we recognized an exception to the

general rule where the petitioner brings a challenge that is sufficient to raise a liberty interest.

Day v. Minor, 2015 Ark. 266 (per curiam).

       This court has repeatedly held that there is no liberty interest in parole in Arkansas.

See, e.g., Carroll v. Hobbs, 2014 Ark. 395, 442 S.W.3d 834 (per curiam). State statutes may

create liberty interests that are entitled to the procedural protections of the Due Process

Clause, but not every statute creates a liberty interest for due-process purposes. Arnold v.

State, 2011 Ark. 395, 384 S.W.3d 488 (per curiam).

       Whiteside contends that Arkansas Code Annotated section 16-93-615 (Supp. 2015)

is the applicable statute, and our legislature placed substantive limitations on the ADC’s

discretion to grant or deny parole in that statute. Whiteside’s interpretation of the statute is

                                                  2
                                    Cite as 2016 Ark. 217

that the ADC has only limited options for denying parole to those inmates who were not

incarcerated for specific offenses falling within a set list and who have been classified as

eligible for transfer to the DCC. Whiteside points out that the statute provides only two

options for the Parole Board when a hearing has been conducted to determine if the inmate

is appropriate for transfer. He asserts that, when a discretionary offense was not committed,

transfer to the DCC is automatic, mandatory, and nondiscretionary for those inmates who

meet the statute’s criteria.

       Parole eligibility falls within the domain of the executive branch and specifically the

ADC as fixed by statute. Johnson v. State, 2012 Ark. 212. Parole eligibility is determined

by the law in effect at the time the crime is committed. Bramlett v. Hobbs, 2015 Ark. 146,

463 S.W.3d 283 (citing Boles v. Huckabee, 340 Ark. 410, 12 S.W.3d 201 (2000) (per

curiam)). We need not determine whether, in this instance, the legislature created a liberty

interest in parole or transfer to the DCC, however. Even assuming that Whiteside has

identified the appropriate statute and that he could demonstrate that it created a liberty

interest by its mandatory provisions, he did not state facts in his petition that are sufficient

to place him within a category of inmates who would be eligible for transfer to the DCC

under the terms of the statute.

       Under section 16-93-615(a)(2)(B), following a hearing on the appropriateness of a

transfer, the Board must either (1) transfer the inmate to the DCC or (2) deny the transfer

and provide a prescribed course of action to be taken by the inmate that will rectify the

Parole Board’s concerns. If the inmate fails to fulfill the required course of action, it is the

inmate’s responsibility to petition for rehearing.     Ark. Code Ann. § 16-93-615(a)(3).

                                                3
                                     Cite as 2016 Ark. 217

Whiteside attached to his petition what he asserted was the Parole Board’s final decision.

According to the “Record of Release Consideration,” the Parole Board had a hearing on

Whiteside’s transfer and deferred transfer, directing Whiteside to complete the Reduction

of Sexual Victimization Program (RSVP). Whiteside requested reconsideration, and the

Parole Board denied the request, finding that its decision to defer Whiteside’s transfer until

the RSVP program is completed would stand.1

       Even if Whiteside were correct in his claim that those inmates who meet the statute’s

criteria have a statutorily created liberty interest in transfer or parole, he did not state facts

to demonstrate that he has satisfied the statute’s criteria to be qualified for a mandatory

transfer. He acknowledged that the statute gave the Parole Board an alternative to transfer,

and the documentation he provided shows that the Parole Board chose that alternative.

Whiteside’s petition therefore failed to raise a constitutional question to support judicial

review of the administrative decision of the Parole Board, and the circuit court correctly

determined that Whiteside did not state a claim for the requested relief. See Smith v. Hobbs,

2014 Ark. 270 (per curiam).

       Affirmed.

       Hart, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. The per curiam notes that parole

eligibility falls within the domain of the executive branch. Thus, rather than addressing the

merits of Shawn Whiteside’s claim, this court first should have considered whether



       1
        Whiteside alleged that the Board gave no reason for the deferral, but the document
that he provided clearly states that the deferral was for completion of the program.
                                                 4
                                   Cite as 2016 Ark. 217

Whiteside’s appeal was subject to dismissal on the basis that the circuit court could not hear

the appeal from the Arkansas Parole Board. I respectfully dissent.

       Shawn Whiteside, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Gary L. Sullivan, Ass’t Att’y Gen., for appellee.




                                               5